USCA11 Case: 20-10774    Date Filed: 04/29/2022   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 20-10774
                  ____________________

SONIA HRUSKA,
                                           Plaintiff-Appellant,
versus
ON THE EDGE DOCKSIDE LLC,
d/b/a On The Edge Bar and Grill,
WALTER WILFINGER,
JONATHAN W. WILFINGER,


                                        Defendants-Appellees.
USCA11 Case: 20-10774          Date Filed: 04/29/2022       Page: 2 of 8




2                        Opinion of the Court                   20-10774

                      ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 2:19-cv-14095-RLR
                    ____________________

Before NEWSOM, MARCUS, Circuit Judges, and LAWSON,∗ District
Judge.
NEWSOM, Circuit Judge:
       Sonia Hruska claims to have been bitten by a spider while
she was eating dinner at a restaurant in Florida. Hruska, proceed-
ing pro se, sued the restaurant—a limited liability company—and
its two individual managing members, seeking more than $20 mil-
lion in damages. The district court first dismissed her claims
against the members because the restaurant’s corporate structure
shielded them from individual liability. Then, the court granted
the restaurant’s motion for summary judgment because Hruska
had “no evidence” to show causation or negligence. Hruska ap-
peals that dismissal and summary judgment. She also appeals a
separate order—issued by a magistrate judge—that compelled her
to attend a deposition, submit to a medical evaluation, and bear her
travel costs.



∗Honorable Hugh Lawson, Senior United States District Judge for the Middle
District of Georgia, sitting by designation.
USCA11 Case: 20-10774         Date Filed: 04/29/2022    Page: 3 of 8




20-10774               Opinion of the Court                         3

        We first dismiss Hruska’s challenge to the magistrate judge’s
discovery order for want of jurisdiction. Then, we affirm the dis-
trict court’s dismissal and grant of summary judgment.
                                  I
        We begin with the fundamental question whether we have
jurisdiction to review the magistrate judge’s orders. The magis-
trate judge granted defendants’ motion to compel Hruska to attend
her deposition, submit to a medical evaluation, and to pay for her
travel expenses. Hruska never appealed that order to the district
court, nor does any order of the district court regarding this matter
appear in the record. Instead, Hruska challenges the propriety of
the magistrate judge’s order for the first time in this Court.
       A district court may designate a magistrate judge to “hear
and determine any pretrial matter”—including discovery orders—
“pending before the court.” 28 U.S.C. § 636(b)(1)(A). A litigant
may seek further review of a magistrate judge’s ruling, but any
such “[a]ppeals . . . must be to the district court.” United States v.
Brown, 299 F.3d 1252, 1260 (11th Cir. 2002) (emphasis added)
(quoting United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980)),
vacated, 538 U.S. 1010 (2003), opinion reinstated on remand, 342
F.3d 1245, 1246 (11th Cir. 2003).
        Hruska’s challenge to the magistrate judge’s order for the
first time before this Court “amount[s] to an appeal directly from
the magistrate judge’s ruling.” United States v. Schultz, 565 F.3d
1353, 1359 (11th Cir. 2009) (per curiam). And “[t]he law is settled
USCA11 Case: 20-10774               Date Filed: 04/29/2022          Page: 4 of 8




4                           Opinion of the Court                        20-10774

that appellate courts are without jurisdiction to hear appeals di-
rectly from federal magistrates.” Id. (quoting Renfro, 620 F.2d at
500). Accordingly, we lack jurisdiction to review for the first time
in this Court the magistrate judge’s ruling and, accordingly, dismiss
that portion of Hruska’s appeal. 1




1 Somewhat confusingly, we’ve elsewhere held that a party waives any chal-
lenges to a magistrate judge’s rulings when he or she doesn’t first appeal that
ruling to the district court. See Maynard v. Bd. of Regents, 342 F.3d 1281, 1286
(11th Cir. 2003) (citing Farrow v. West, 320 F.3d 1235, 1249 n.21 (11th Cir.
2003)). And waiver isn’t jurisdictional. See Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1332 (11th Cir. 2004). But, to the extent that those deci-
sions conflict with the former Fifth Circuit’s jurisdictional holding in Renfro,
Renfro controls as the earlier-decided case. See Loc. Union 48 v. S.L. Pappas
& Co., 106 F.3d 970, 975 (11th Cir. 1997) (“[W]here there is a conflict between
panel decisions within this circuit, the earlier decision is binding until the court
decides the issue en banc.”); see also Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc) (adopting as binding precedent all of the deci-
sions of the former Fifth Circuit handed down prior to the close of business as
of September 30, 1981).
          To be sure, Renfro was a criminal case and, thus, conceivably distin-
guishable from Farrow and its progeny, all of which were civil. But Renfro,
although not explicit in its reasoning, appears to rest on finality grounds—i.e.,
that a magistrate judge’s ruling does not constitute a “final decision” for the
purposes of jurisdiction under 28 U.S.C. § 1291. See Renfro, 620 F.2d at 500
(citing United States v. Haley, 541 F.2d 678, 678 (8th Cir. 1974), which held
that it lacked jurisdiction over a direct appeal from a magistrate judge’s ruling
because it wasn’t a “final decision”). Thus, the criminal-civil distinction isn’t
relevant—the finality requirement applies with equal force in both civil and
criminal cases. See United States v. MacDonald, 435 U.S. 850, 853 (1978) (“28
U.S.C. § 1291 . . . grants the federal courts of appeals jurisdiction to review all
USCA11 Case: 20-10774              Date Filed: 04/29/2022         Page: 5 of 8




20-10774                   Opinion of the Court                                 5

                                        II
       We turn now to the portions of Hruska’s appeal over which
we do have jurisdiction. First, the district court’s order dismissing
her claims against Walter and Jonathan Wilfinger—the restaurant’s
individual managing members. 2 The restaurant is organized as a
limited liability company, and in Florida “[a] member or manager
is not personally liable, directly or indirectly, by way of contribu-
tion or otherwise, for a debt, obligation, or other liability of the
company solely by reason of being or acting as a member or man-
ager.” Fla. Stat. § 605.0304(1); accord Vesta Constr. & Design,
L.L.C. v. Lotspeich & Assocs., Inc., 974 So. 2d 1176, 1180 (Fla. Dist.
Ct. App. 2008).
       To be sure, “officers or agents of corporations may be indi-
vidually liable in tort if they commit or participate in a tort, even if
their acts are within the course and scope of their employment.”
Vesta Constr., 974 So. 2d at 1180. But Hruska has not alleged that
either member “personally participated” in the alleged negligent
conduct. Id. Instead, she alleged only that they failed “to achieve
active managerial control.” Pl.’s 2d Am. Compl. at 2. Nor did she
allege facts sufficient to pierce the corporate veil. See, e.g., Molins

final decisions of the district courts, both civil and criminal.” (quotation marks
omitted)). Accordingly, we remain bound by Renfro.
2“We review de novo the district court’s grant of a motion to dismiss under
12(b)(6) for failure to state a claim, accepting the allegations in the complaint
as true and construing them in the light most favorable to the plaintiff.” Hill
v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam).
USCA11 Case: 20-10774             Date Filed: 04/29/2022        Page: 6 of 8




6                          Opinion of the Court                     20-10774

Valle del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1349 (11th Cir.
2011) (listing the elements that a plaintiff must prove under Florida
law to pierce the corporate veil). Thus, dismissal was appropriate
as to the individual managers.
                                      III
      Finally, we turn to the district court’s grant of summary
judgment as to Hruska’s claim against the restaurant. The district
court held that summary judgment was appropriate because
Hruska had produced “no evidence that Defendant violated its
duty of care.” We agree. 3
       Summary judgment is appropriate when “the movant
shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). A dispute is “genuine” when “the evidence is such that a
reasonable jury could return a verdict for the non-movant.” Ellis
v. England, 432 F.3d 1321, 1325–26 (11th Cir. 2005) (per curiam).
      To prevail on her tort claim, Hruska must prove duty,
breach, causation, and damages. Barnett v. Dep’t of Fin. Servs.,
303 So. 3d 508, 513 (Fla. 2020). For argument’s sake, we’ll assume
that Hruska has created a genuine dispute as to causation and



3 “We review de   novo the district court’s grant of a motion for summary judg-
ment, considering all the evidence and the inferences it may yield in the light
most favorable to the nonmoving party.” Ellis v. England, 432 F.3d 1321, 1325
(11th Cir. 2005) (per curiam).
USCA11 Case: 20-10774         Date Filed: 04/29/2022     Page: 7 of 8




20-10774                Opinion of the Court                         7

damages. Even if that’s true, she hasn’t done so with respect to
whether the restaurant breached its duty of care.
        In Florida, “[a] landowner owes two duties to a business in-
vitee: (1) to use reasonable care in maintaining its premises in a rea-
sonably safe condition; and (2) to give the invitee warning of con-
cealed perils that are or should be known to the landowner and that
are unknown to the invitee and cannot be discovered through the
exercise of due care.” St. Joseph’s Hosp. v. Cowart, 891 So. 2d 1039,
1040 (Fla. Dist. Ct. App. 2004); see also Post v. Lunney, 261 So. 2d
146, 147 (Fla. 1972) (“[W]here the visitor is an invitee, [the property
owner] must keep his property reasonably safe and protect the vis-
itor from dangers of which he is[] or should be aware.”). Hruska
has not alleged that the restaurant or its employees knew of any
spiders on the premises, so our focus is on whether the restaurant
exercised reasonable care in maintaining its premises in a reasona-
bly safe condition.
       Of course, “there are no feasible means to prevent . . . spi-
ders from gaining entry” to a restaurant’s outdoor dining area.
Cowart, 891 So. 2d at 1041. Thus, “any breach of the [restaurant’s]
duty . . . would be based on its failure to eradicate spiders” in that
space. Id.
        There is “no evidence to suggest” that any spider that might
have bitten Hruska “entered and remained in the [dining area] as a
result of the [restaurant’s] negligence.” Id. at 1042. To the con-
trary, the restaurant provided uncontroverted evidence (1) that, at
least since 2010, it had a pest-control service routinely spray the
USCA11 Case: 20-10774         Date Filed: 04/29/2022    Page: 8 of 8




8                      Opinion of the Court                 20-10774

property, (2) that its staff members either possessed a valid training
certificate from another restaurant or were trained directly by the
restaurant’s managers, and they were re-trained when those certif-
icates expired every three years, (3) that the restaurant was cleaned
on a daily basis, and (4) that the restaurant had never received no-
tice of the presence of spiders on the premises prior to Hruska’s
allegation. See Cowart, 891 So. 2d at 1041–42 (reversing the judg-
ment and granting directed verdict to defendant where the plaintiff
was bitten by a black widow spider in his hospital gown, but the
hospital had not breached its duty of care because (1) “spiders can-
not be stopped from entering buildings,” (2) the hospital had “con-
tracted with a pest control company to provide preventive mainte-
nance,” (3) the pest control company had “never seen a spider in-
festation . . . at the hospital, and had never seen a black widow spi-
der there,” and (4) “[t]here was no evidence that the pest control
company was not performing its services satisfactorily”).
       The restaurant “simply did not breach its duty to maintain
its premises in a reasonably safe condition.” Id. at 1042. No rea-
sonable jury could conclude otherwise.
       AFFIRMED.